                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                              4:20CR3008
     vs.

ALEX DUNTE GREEN,                                           ORDER
             Defendant.


        Defense counsel has moved to withdraw because Defendant is not satisfied
 with counsel's representation. (Filing No. 20). Defendant is eligible for appointed
 counsel pursuant to the Criminal Justice Act, 18 U.S.C. §3006A, and the Amended
 Criminal Justice Act Plan for the District of Nebraska.

        IT IS ORDERED:

        1)     Defense counsel's motion to appoint new counsel, (Filing No. 20), is
               granted. John Vanderslice is hereby withdrawn as counsel, and shall
               promptly notify Defendant of the entry of this order.

        2)     The clerk shall delete John Vanderslice from any future ECF
               notifications herein.

        3)     The clerk shall forward this memorandum and order to the Federal
               Public Defender.

        4)     The Federal Public Defender shall forthwith provide the court with a
               draft appointment order (CJA Form 20) bearing the name and other
               identifying information of the CJA Panel attorney identified in
               accordance with the Criminal Justice Act Plan for this district. The
               court requests an A Panel lawyer be appointed.

        5)     The newly appointed counsel shall promptly file an entry of
               appearance on behalf of Defendant.

        February 20, 2020.
                                               BY THE COURT:
                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge
